Citation Nr: 1313892	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  08-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) due to the need for the regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from June 1943 to March 1946 and from December 1946 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied entitlement to SMC.

In a February 2012 decision, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  During the pendency of the remand, VA granted entitlement to SMC based on statutory housebound status.  Entitlement to the higher level of SMC A&A remained denied, and this claim has now been returned to the Board for further appellate consideration.

Entitlement to SMC A&A is the only issue remaining on appeal.  The February 2012 Board decision denied claims for increased evaluations of cervical strain and migraines, and granted entitlement to a total disability rating based on individual unemployability (TDIU) for the period of November 27, 2006, to September 18, 2009.

The Veteran had requested a hearing before a Veterans Law Judge, to be held via videoconference from the RO, in March 2008.  Such was scheduled for December 2011.  Despite notice to the Veteran's address of record, he failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

As was noted in the February 2012 Board decision, the issues of entitlement to service connection for vascular dementia and residuals of a cerebrovascular accident, both as secondary to hypertension and/or posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a March 2012 VA mental disorders examination, the examiner stated that diagnoses of dementia, PTSD, and a depressive disorder were warranted.  She stated that it was not possible to "differentiate entirely" the symptoms of service-connected PTSD from his nonservice connected dementia.  Mood and thinking were cited as overlapping.  However, the mental disorders examiner and a different March 2012 examiner for SMC purposes both then indicated that symptoms which were clearly attributable to dementia, such as wandering, severe memory problems, or to nonservice-connected physical disabilities, such as use of a wheelchair, were responsible for rendering the Veteran in need of A&A, and not PTSD.  The Board cannot therefore find at this time that the Veteran is entitled to SMC based on A&A due to any currently service-connected disorder.

As is noted in the Introduction above and in the February 2012 Board decision, however, a claim of service connection for the dementia is currently pending, and has been referred to the AOJ for adjudication.  As the VA examiners both opine, and the lay reports of the Veteran indicate, dementia is overwhelmingly responsible for the need for A&A.  The claim for service connection of dementia is therefore inextricably intertwined with that for additional SMC.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Take appropriate action to develop and adjudicate the Veteran's inextricably intertwined claims of service connection for vascular dementia and residuals of a cerebrovascular accident, both as secondary to hypertension and/or PTSD.

3.  After completion of the above, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


